Case 2:20-cr-20344-LJM-APP ECF No. 45, PageID.247 Filed 01/27/21 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,                                 Case No. 20-20344
                                                    Honorable Laurie J. Michelson
 v.

 KRISTIAN LAVALLIS and
 JERMAINE JACKSON,

         Defendants.


      OPINION AND ORDER ON JACKSON’S MOTIONS TO SUPPRESS AND
               LAVALLIS’ JOINDERS IN SAME [35, 36, 39, 40]


       During an undercover delivery, Kristian Lavallis accepted a package containing two

bundles of fake methamphetamine after a postal inspector had seized the real drugs. Jermaine

Jackson and another individual were also present at the residence where the package was delivered.

When the men later left the residence with the package, they were arrested. The men were all

carrying cell phones and Jackson was also carrying a firearm. A warrant was subsequently obtained

to search the cell phones. That search revealed the men’s Instagram accounts, for which a separate

search warrant was obtained.

        Jackson and Lavallis have been indicted on drug and gun charges. Jackson moves to

suppress the evidence obtained from the search of his cell phone and Instagram account. He claims

the affidavit in support of the cell phone warrant failed to establish probable cause as there was no

evidence of the phone’s use in criminal activity and that the search of his Instagram account was

the product of an unlawful search—or, in legal parlance, “fruit of the poisonous tree.” Lavallis

joins in the motions. While it is a close call on the establishment of probable cause to search

Jackson’s cell phone, the postal inspector acted in good faith in relying on the warrant issued by a
Case 2:20-cr-20344-LJM-APP ECF No. 45, PageID.248 Filed 01/27/21 Page 2 of 13




United States Magistrate Judge. Thus, Jackson’s motions to suppress, and Lavallis’ joinders, are

DENIED.

                                                 I.

       Jackson’s motions center around the search warrant affidavits of United States Postal

Inspector Christopher Bradshaw. Those affidavits provide, in part, the following background

information.

       On March 3, 2020, Inspector Bradshaw intercepted an express mail parcel addressed to

“Anthony Evans” at XXX E. Pike Street in Pontiac, Michigan. (ECF No. 41, PageID.152.)

Bradshaw believed the parcel had several characteristics of one containing controlled substances.

(Id. at PageID.153.) So he obtained a warrant authorizing its search. (Id.) The parcel contained two

bundles of methamphetamine weighing approximately 980 grams, which is consistent with a

distribution amount. (Id.)

       On March 5, 2020, postal inspectors and DEA agents, after replacing the real drugs with

two bundles of fake methamphetamine, conducted a controlled delivery of the parcel. (Id.) An

undercover postal inspector, acting as a mail carrier, went to the Pike Street address. (Id.) He

delivered the package to Lavallis who said he was “Anthony Evans.” (Id. at PageID.153–154.)

       About an hour later, three men—Lavallis, Jackson, and Darwell Anthony McDonald—left

the residence “with the . . . [p]arcel in hand.” (Id. at PageID.154.) As they attempted to enter a

Ford Mustang, they were apprehended by law enforcement and eventually taken into custody. (Id.)

Lavallis was carrying a flip phone and McDonald was carrying an iPhone. (Id. at PageID.154-155)

Jackson, too, was carrying an iPhone, and he also had a loaded handgun on his person. (Id. at

PageID.154.) The phones were seized by the arresting officers. (ECF No. 41, PageID.151.) The

agents and inspectors also executed a federal warrant that authorized the search of the Pike Street



                                                 2
Case 2:20-cr-20344-LJM-APP ECF No. 45, PageID.249 Filed 01/27/21 Page 3 of 13




residence and the Mustang. (Id.) A fourth phone was found in a bedroom of the residence and

another firearm was found in the Mustang. (Id. at PageID.155; ECF No. 42, PageID.175.) (The

gun in the Mustang was referenced only in the Instagram search warrant affidavit.)

       Jackson and McDonald both agreed to speak to the agents. Jackson advised that, after

having a fight with his girlfriend, he was at the Pike Street residence playing a game with Lavallis

and McDonald. (Id. at PageID.155.) He denied knowledge of the contents of the subject parcel and

said the men were going to the post office to return it. (Id. at PageID.155–156.) He admitted

possession of the firearm which he had bought unlawfully one month earlier. (Id. at PageID.156.)

McDonald also denied ownership of the package. (Id.) He told Jackson and Lavallis that the parcel

had been opened and that something was wrong with it. (Id.) He further disclosed that Lavallis

was going to take him to a pharmacy to purchase Adderall and that he had texted his girlfriend that

he was going to sell the Adderall. (Id.)

       On March 6, 2020, Lavallis and Jackson were charged in a criminal complaint. (ECF No.

1.) The complaint alleged that Lavallis was carrying the package when the men left the Pike Street

residence. (Id. at PageID.5.) Lavallis was charged with possession with intent to distribute a

controlled substance, and Jackson was charged only with being a felon in possession of a firearm.

(ECF No. 1.)

       One week later, Postal Inspector Bradshaw submitted an affidavit to a federal magistrate

judge in support of a warrant to search the four cell phones that had been seized following the

undercover delivery of the subject parcel to the Pike Street address. (ECF No. 41 at PageID.164.)

Bradshaw advised that he was investigating Lavallis, Jackson, and McDonald for conspiracy to

distribute controlled substances and unlawful use of a communication facility, and Jackson for

being a felon in possession of a firearm. (ECF No. 41, PageID.150.) Bradshaw stated that he had



                                                 3
Case 2:20-cr-20344-LJM-APP ECF No. 45, PageID.250 Filed 01/27/21 Page 4 of 13




probable cause to believe the cell phones “may contain evidence regarding drug trafficking and

the illegal acquisition and possession of a firearm by a previously convicted felon.” (ECF No. 41,

PageID.157.) In addition to the background facts set forth above, Bradshaw stated that, based on

his training and experience and the investigations of other law enforcement officers he spoke with,

he was aware that those involved in the drug trade often use cell phones to facilitate drug

trafficking. (Id.) Bradshaw said “cellular telephones are likely to contain evidence related to

recently called drug contacts or messages/calls received from the contacts, the names and

telephone numbers of drug contacts, messages to/from drug traffickers, photographs of drug

locations or activity, and photographs of those involved in crimes. In this respect, cellular phones

are tools of the trade.” (Id.) Also based on his training and experience, Bradshaw said he was aware

that those who unlawfully possess firearms often use cell phones to facilitate the acquisition and

transfer of firearms. (Id.) A federal magistrate judge issued the warrant. (Id. at PageID.163.)

       The search of at least two of the subject phones uncovered photographs of suspected

packaged methamphetamine, scales, firearms, and large sums of money. (ECF No. 42,

PageID.175.) The search also revealed that the Instagram app was installed on the three iPhones.

(Id.) From information on the phones and his review of publicly available Instagram information,

Bradshaw was able to associate three specific Instagram accounts with Lavallis, Jackson, and

McDonald. (Id. at PageID.175–176.) One account with a username “Shutup_bum” contained a

video with Jackson, a previously convicted felon, holding a firearm, as well as a photograph of

stacks of cash. (Id. at PageID.176.) On July 7, 2020, another federal magistrate judge authorized a

search warrant to search the three Instagram accounts referenced in Bradshaw’s search warrant

affidavit. (ECF No. 42.)




                                                 4
Case 2:20-cr-20344-LJM-APP ECF No. 45, PageID.251 Filed 01/27/21 Page 5 of 13




        Following these searches, a grand jury returned an indictment against Lavallis and Jackson

on August 5, 2020. (ECF No. 27.) Both are charged with one count of conspiracy to possess with

intent to distribute methamphetamine and one count of attempted possession with intent to

distribute methamphetamine, and Jackson is also charged with being a felon in possession of a

firearm. (Id.)

        Jackson now moves to suppress the evidence from the searches of the cell phones and

Instagram accounts. (ECF Nos. 35, 36.) Jackson claims the affidavit in support of the cell phone

search warrant failed to provide any nexus between his cell phone and the allegations of illegal

conduct. (ECF No. 35, PageID.118.) And, Jackson says, because Bradshaw relied on evidence

gathered from the unlawful search of his cell phone to establish probable cause to search his

Instagram account, the evidence obtained from that search should be suppressed as well. (ECF No.

36.)

        These are legal arguments. They are fully challenged by the government in its response.

(ECF No. 44.) “An evidentiary hearing is required only when the defendant has set forth contested

issues of fact that bear upon the legality of the search.” United States v. Goodwin, 552 F. App’x.

541, 548 (6th Cir. 2014) (citations omitted). As the facts are not in dispute here, the Court will

decide the motions on the briefs.

                                               II.

        The Fourth Amendment requires that a search or seizure be supported by probable cause,

which is defined as “reasonable grounds for belief, supported by less than prima facie proof but

more than mere suspicion.” United States v. Abboud, 438 F.3d 554, 571 (6th Cir. 2006) (quoting

United States v. Padro, 52 F.3d 120, 122–23 (6th Cir. 1995)). The job of the magistrate judge

presented with a search warrant application is “simply to make a practical, common-sense decision



                                                5
Case 2:20-cr-20344-LJM-APP ECF No. 45, PageID.252 Filed 01/27/21 Page 6 of 13




whether, given all the circumstances set forth in the affidavit, . . . there is a fair probability that

contraband or evidence of a crime will be found in a particular place.” Illinois v. Gates, 462 U.S.

213, 238 (1983). “There must, in other words, be a nexus between the place to be searched and the

evidence sought.” United States v. Carpenter, 360 F.3d 591, 594 (6th Cir. 2004) (en banc). This

Court gives great deference to the magistrate judge’s finding of probable cause. Abboud, 438 F.3d

at 571; United States v. Allen, 211 F.3d 970, 973 (6th Cir. 2000).

                                                  A.

       The Supreme Court has made clear that a cell phone cannot be searched simply because it

was seized incident to an arrest. Riley v. California, 134 S. Ct. 2473, 2493 (2014). Unless an

exception applies, officers must have probable cause for a warrant. In seeking to establish probable

cause that the cell phones would contain evidence of drug trafficking and illegal acquisition and

possession of a firearm, Postal Inspector Bradshaw’s search warrant affidavit sets out the

background facts of the controlled delivery and resulting arrests. He also relies on his training,

experience, and information learned from other investigations, including that those involved in the

drug trade often use cell phones to facilitate drug trafficking, and those involved in the unlawful

possession of firearms often use cell phones to facilitate the acquisition and transfer of firearms.

(ECF No. 41, PageID.158.)

       Jackson argues that this information fails to establish an evidentiary nexus between

criminal activity and his cell phone. (ECF No. 35, PageID.119.) The package containing the

methamphetamine was not addressed to Jackson. He says he was at the Pike Street address to play

games with Lavallis. He did not accept delivery of the package. More importantly, says Jackson,

there is no evidence in the supporting affidavit that his phone was used to facilitate drug trafficking

and no evidence of texts or calls among conspirators. (ECF No. 35, PageID.119–120.) And



                                                  6
Case 2:20-cr-20344-LJM-APP ECF No. 45, PageID.253 Filed 01/27/21 Page 7 of 13




“[p]ossessing a cell phone during one’s arrest for a drug-related conspiracy is insufficient by itself

to establish a nexus between the cell phone and any alleged drug activity.” United States v.

Ramirez, 180 F. Supp. 3d 491, 495 (W.D. Ky. 2016).

       The Sixth Circuit seems to agree that an affidavit does not establish probable cause where,

as in Ramirez, it relies only on (1) the fact that the defendant had a cell phone on him during his

arrest for a drug-related conspiracy (but no details about the charge or arrest) and (2) the affiant’s

claim that his training and experience suggest such conspiracies are often facilitated by cell phones.

See United States v. Meriweather, 728 F. App’x 498, 506 (6th Cir. 2018). But the Sixth Circuit

has also found that, when the affidavit contains more—in particular, a factual basis to support a

conspiracy or coordinated activity—a search of a member’s cell phone is not unreasonable. For

instance, in Meriweather, the Court explained, “the Ramirez affidavit did not, as the instant one

did, allege that cell phones were used to facilitate two drugs buys from [defendant] or that the

particular cell phone at issue was found in a vehicle containing apparent oxymorphone, the very

drugs involved in the conspiracy.” Id. Similarly, in United States v. Bass, 785 F.3d 1043 (6th Cir.

2015), the Sixth Circuit found that an affidavit in support of a search of the defendant’s cell phone

established a nexus between the phone and the charged fraud conspiracy because the affidavit

“stated that [the defendant] and his co-conspirators frequently used cell phones to communicate”

and it “further noted that [the defendant] was using this particular . . . cell phone when officers

seized it incident to his arrest.” Id. at 1049; see also United States v. Jefferson, No. 14-20119, 2015

U.S. Dist. LEXIS 72743, at *11–12 (E.D. Mich. June 5, 2015) (finding that search warrant affidavit

established probable cause to search cell phone seized during arrest of gang member where the

affidavit stated that members of the gang use cell phones to “communicate with other members

and associates, to plan specific acts of violence and other crimes, to discuss past criminal activity,



                                                  7
Case 2:20-cr-20344-LJM-APP ECF No. 45, PageID.254 Filed 01/27/21 Page 8 of 13




and to further the goals of the gang.”). In short, “a number of courts have found that an affidavit

establishes probable cause to search a cell phone when it describes evidence of criminal activity

involving multiple participants and includes the statement of a law enforcement officer, based on

his training and experience, that cell phones are likely to contain evidence of communications and

coordination among these multiple participants.” United States v. Gholston, 993 F. Supp. 2d 704,

720 (E.D. Mich. 2014).

       This case borders the line drawn by this precedent. On the one hand, the affidavit has more

facts supporting probable cause than the one in Ramirez. Bradshaw’s affidavit expressly states that

Jackson, together with Lavallis and McDonald, left the Pike Street residence “with the subject

parcel in hand” and attempted to enter a Ford Mustang. At the time, all three men were carrying

cell phones. Jackson was also carrying a loaded firearm that he had bought unlawfully a month

earlier. The government believes Jackson’s “possession of a loaded pistol is more consistent with

Jackson believing there was a distribution amount of drugs in the subject parcel that they needed

to protect than it is going to the post office ‘to return’ a mistakenly delivered package that he did

not know the contents of or who had accepted it.” (ECF No. 44, PageID.226–227.) As the

government puts it, “Jackson’s cellphone was found not just with Jackson, but with Jackson and a

gun and a package that when it arrived at Pike Street, had it not been intercepted by law

enforcement, would have contained nearly a kilogram of methamphetamine.” (Id. at PageID.227)

(emphasis in original). And “[a] number of decisions have concluded that probable cause to search

a cell phone exists simply because cell phones discovered in proximity to crime or contraband

almost invariably contain incriminating evidence.” United States v. Harris, No. 15-0170, 2016 WL

1441382, at *11–12 (E.D. Va. Apr. 11, 2016) (citing cases).




                                                 8
Case 2:20-cr-20344-LJM-APP ECF No. 45, PageID.255 Filed 01/27/21 Page 9 of 13




       But, on the other hand, Bradshaw’s affidavit does not have a whole lot more than the

affidavit in Ramirez, as Jackson argues. And some of the facts that the government points to in an

attempt to show “that the magistrate judge had a substantial basis to conclude that Lavallis, Jackson

and McDonald were participants in the controlled substance distribution offense, and

communicated and coordinated with cellphones” (ECF No. 44, PageID.225), hardly move the

probable-cause needle. These include the following: (1) Lavallis, Jackson, and McDonald all

ended up at the Pike Street residence at the time of the delivery of the package, so the “facts support

that Jackson knew the subject parcel was going to arrive that day and coordinated with others”

(presumably by cell phone); (2) McDonald admitted that he texted his girlfriend about selling a

controlled substance on the same day the package arrived which “confirms that at least one

member of the group was using a cellphone to communicate about illegal drug distribution;” and

(3) McDonald expressing that the package had been opened and something was wrong with it

supports that he had information about or an expectation of how the package should have appeared

and therefore may have been in communication with the sender. (Id. at PageID.225–226.)

       While probable cause involves a practical, common sense decision, these arguments from

the government rely on some generous inferences. Bradshaw’s affidavit makes clear that law

enforcement controlled the delivery of the subject package. There is nothing in the record that

indicates Jackson—or even Lavallis—knew it would be arriving on March 5, 2020. The affidavit

also makes clear that the agents searched the package and replaced the real methamphetamine.

They obviously had opened the package. So when McDonald noticed the package had been

opened, it is a stretch to infer this was because he had likely communicated with the sender. And

yes, McDonald texted his girlfriend that he intended to sell his Adderall. Does that really create a




                                                  9
Case 2:20-cr-20344-LJM-APP ECF No. 45, PageID.256 Filed 01/27/21 Page 10 of 13




fair probability that Jackson’s cell phone would contain evidence of methamphetamine

distribution?

       Ultimately, the Court need not decide which side of the Ramirez-Merriweather line this

case falls. It suffices to say that, especially because the search warrant affidavit makes no mention

of any communications involving Jackson’s cell phone, it is close to falling on the wrong side, and

that, in the future, an affidavit should contain more.1 The Court need not make the close call,

though, because the Court finds that the government acted in good faith in relying on the warrant.

United States v. Leon, 468 U.S. 897, 918–21 (1984).

                                                  B.

       The exclusionary rule does “not bar the government’s introduction of evidence obtained

by police officers acting in objectively reasonable reliance on a search warrant that is subsequently

invalidated.” United States v. Laughton, 409 F.3d 744, 748 (6th Cir. 2005) (citing Leon, 468 U.S.

at 918–921). “[T]he relevant question is whether the officer reasonably believed that the warrant

was properly issued, not whether probable cause existed in fact.” United States v. Hython, 443

F.3d 480, 487 (6th Cir. 2006).

       The good faith exception, though, does not apply in certain situations, including “where

the affidavit was so lacking in indicia of probable cause as to render official belief in its existence

entirely unreasonable” and “where the officer’s reliance on the warrant was not in good faith or




       1
         It is doubtful that the search warrant affidavit established a fair probability that evidence
of gun possession would be found on Jackson’s phone. Inspector Bradshaw states that he is “aware
that those involved in the unlawful possession of firearms often use cellular telephones to facilitate
the acquisition and transfer of firearms.” (ECF No. 41, PageID.158.) But if that was enough, it
would be no different than a search incident to an arrest for being a felon in possession of a firearm,
which Riley does not allow. 134 S. Ct. at 2492 (observing that “allowing a warrantless search of
an arrestee’s cell phone whenever it is reasonable to believe that the phone contains evidence of
the crime of arrest” would “prove no practical limit at all when it comes to cell phone searches.”).
                                                  10
Case 2:20-cr-20344-LJM-APP ECF No. 45, PageID.257 Filed 01/27/21 Page 11 of 13




objectively reasonable, such as where the warrant is facially deficient.” Id. at 484 (citing Leon,

468 U.S. at 923).

       Relying on Ramirez, Jackson argues that “[a] warrant [that] relies solely on the training

and experience of an officer is facially deficient because the Fourth Amendment demands a nexus

to exist to the place to be searched. No officer, much less a post inspector with seven years of

training of experience, could reasonably rely on a warrant that relies only [on] general

information.” (ECF No. 35, PageID.121.) But again, Bradshaw’s affidavit contained more

information than the affidavit in Ramirez. In addition to describing Bradshaw’s training and

experience, it details that Jackson was at the residence where the drug parcel was delivered; he left

the residence with the man who accepted delivery of the drug parcel and one other individual; the

three men had the parcel with them as they attempted to enter a Ford Mustang; they all had cell

phones; Jackson was armed; and the story that they were simply making a run to the post office

was questionable. A federal magistrate judge issued the warrant. This “is not a case in which a

‘simple glance’ at the warrant would reveal deficiencies glaring enough to make reliance on it

unreasonable.” United States v. Castro, 881 F.3d 961, 966 (6th Cir. 2018) (citing United States v.

Watson, 498 F.3d 429, 432 (6th Cir. 2007)). Nor is the warrant “so lacking in indicia of probable

cause as to render official belief in its existence entirely unreasonable.” United States v. Watkins,

179 F.3d 489, 494 (6th Cir. 1999). “All in all, this was not the kind of ‘deliberate, reckless, or

grossly negligent disregard for Fourth Amendment rights’ that triggers suppression.” Castro, 881

F.3d at 966 (citing Davis v. United States, 564 U.S. 229, 238 (2011)).

       Thus, the Court finds that the information derived from the search of the subject cell phones

should not be suppressed as it was obtained in reasonable, good-faith reliance on the search warrant

and none of the exceptions to the good faith rule apply.



                                                 11
Case 2:20-cr-20344-LJM-APP ECF No. 45, PageID.258 Filed 01/27/21 Page 12 of 13




                                                 C.

       This resolves, as well, the challenge to the search of Jackson’s Instagram account.

       Postal Inspector Bradshaw also prepared the search warrant affidavit in support of a

warrant to search for information associated with three Instagram accounts—“RIPVOT,”

“DARWEEZ_,” and “SHUTUP_BUM.” (ECF No. 42.) These are the accounts associated with

Lavallis, McDonald, and Jackson. (Id. at PageID.176.) Bradshaw made this connection based on

evidence recovered from the search of the cell phones as well as other publicly available Instagram

information. (Id. at PageID.175–176.)

        Evidence obtained from an unlawful search is considered “fruit of the poisonous tree” and

is inadmissible under the exclusionary rule. Wong Sun v. United States, 371 U.S. 471, 484–87

(1963); United States v. Pearce, 531 F.3d 374, 381 (6th Cir. 2008). Jackson contends, with a

joinder from Lavallis, that “the results of the Instagram warrant must be suppressed as fruits of the

illegal cell phone search.” (ECF No. 36, PageID.130.) Based on the Court’s finding, however, that

the information obtained from the cell phone warrant is admissible under the good-faith exception,

the Instagram warrant is “not based on any tainted material that would justify suppression under

the derivative rule.” United States v. Powell, 943 F. Supp. 2d 759, 784 (E.D. Mich. 2013), aff’d,

847 F.3d 760 (6th Cir. 2017); see also United States v. Marroquin, No. 19-CR-31, 2020 U.S. Dist.

LEXIS 203287, at *20 (E.D. Ky. July 10, 2020) (“because the information obtained through the

Facebook warrant is admissible under the good-faith exception, the ‘fruits’ of that search are not

subject to suppression.”); United States v. Nantz, No. 20-CR-2, 2020 U.S. Dist. LEXIS 102362, at

*3, n.4 (E.D. Ky. June 11, 2020) (finding “that excluding fruits of a good-faith search (one upheld

despite warrant invalidity) would be wholly inconsistent with the principles undergirding the good-

faith exception and the purposes of the exclusionary rule”).



                                                 12
Case 2:20-cr-20344-LJM-APP ECF No. 45, PageID.259 Filed 01/27/21 Page 13 of 13




       The Court also agrees with the government that the agents who executed the Instagram

warrant had no reason to believe that it was based on information obtained from an invalid search.

Thus, the good faith exception also applies to Instagram warrant. See United States v. McClain,

444 F.3d 556, 566 (6th Cir. 2005) (“Because the officers who sought and executed the search

warrants acted with good faith, and because the facts surrounding the initial warrantless search

were close enough to the line of validity to make the executing officers’ belief in the validity of

the search warrants objectively reasonable, we conclude that despite the initial Fourth Amendment

violation, the Leon exception bars application of the exclusionary rule” to the subsequent search.).

                                                III.

       For all of these reasons, Jackson’s motions to suppress, and Lavallis’ joinders, are

DENIED.

       IT IS SO ORDERED.

       Dated: January 27, 2021


                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE




                                                13
